Citation Nr: 0002863	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-04 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) for additional disability 
resulting in anemia, purulent nasal discharge and deformity 
of the nose as a result of surgical treatment by the 
Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire, which denied the veteran's claim 
for compensation under the provisions of 38 U.S.C.A. § 1151 
for additional disability resulting in anemia, purulent nasal 
discharge and deformity of the nose as a result of surgical 
treatment by the VA.  The veteran, who had active service 
from March 1977 to March 1980, appealed that decision to the 
Board. 

In a December 1997 letter, the veteran appears to have raised 
the issue of entitlement to service connection for a 
psychiatric disorder as secondary to her service-connected 
disability of the 5th cranial nerve.


REMAND

The Board notes that additional development is required 
before it can adjudicate the veteran's claim of entitlement 
to additional disability under the provisions of 38 U.S.C.A. 
§ 1151 as a result of VA surgical treatment.  While the Board 
regrets the delay associated with this remand, this action is 
necessary to ensure that the veteran's claim is fairly 
adjudicated.

The veteran's claim for compensation is premised on 
38 U.S.C.A. § 1151.  This provision provides that, when any 
veteran suffers an injury or aggravation of an injury as the 
result of hospitalization, medical, or surgical treatment by 
the VA, and such injury or aggravation results in additional 
disability to the veteran, disability compensation shall be 
awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 38 
C.F.R. § 3.358 (1999).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  See 38 C.F.R. § 3.358(b)(1) (1999).

The veteran claims that she suffers from additional 
disability resulting in anemia, purulent nasal discharge and 
deformity of the nose as a result of a septorhinoplasty 
performed at the Milwaukee VA Medical Center in June 1996.  A 
report from that procedure noted that photographs of the 
veteran's nose were taken prior to the procedure.  However, 
no such photographs are contained in the record.  In 
addition, a February 1997 VA examination report noted that 
the veteran's records concerning the septorhinoplasty 
performed by the VA were incomplete, thereby suggesting that 
additional records exist which have not been associated with 
the claims file.  It also does not appear that the RO made 
any attempt to obtain these records.

The VA is deemed to have constructive knowledge of these 
records and, in this case, has actual knowledge of their 
existence.  The Board regrets the delay associated with 
obtaining these records, but they must be associated with the 
claims file for consideration with this appeal.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  See also VAOPGCPREC 12-
95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original 
jurisdiction's] failure to consider records which were in 
VA's possession at the time of the decision, although not 
actually in the record before the AOJ, may constitute clear 
and unmistakable error. . . .").

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should obtain and associate 
with the claims file any additional 
medical records and photographs 
pertaining to the veteran's 
septorhinoplasty performed at the 
Milwaukee VA Medical Center in June 
1996, which are not presently 
associated with the claims file.

2.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should 
then readjudicate the veteran's claim 
of entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 
for additional disability resulting in 
anemia, purulent nasal discharge and 
deformity of the nose as a result of VA 
surgical treatment.  

3.  If any benefit sought on appeal is 
not granted, the veteran and her 
representative should be furnished with 
a supplemental statement of the case 
and be afforded the applicable 
opportunity to respond before the 
record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until she is notified.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



